IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-26,955-09


                       EX PARTE JESSIE PAUL SKINNER, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. W91-01803-H(G) IN THE CRIMINAL DISTRICT COURT #1
                           FROM DALLAS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of murder and sentenced to life imprisonment. The Fifth Court of

Appeals affirmed his conviction. Skinner v. State, No. 05-91-01305-CR (Tex. App. — Dallas March

10, 1994) (not designated for publication). Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       In the instant application, Applicant raises two grounds for relief which are based on newly-

available evidence arising from post-conviction DNA testing. Additionally, Applicant claims that

he received ineffective assistance of trial counsel.

       This Court has reviewed Applicant's claims regarding the results of the post-conviction DNA
                                                                                               2

testing, and has determined that they are without merit. Therefore, Applicant’s first and second

grounds are denied. Applicant's remaining claim is barred from review and is dismissed. Tex. Code

Crim. Proc. art. 11.07 § 4.



Filed: January 13, 2021
Do not publish